Citation Nr: 1019736	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  05-39 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
posttraumatic osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1963 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge in March 2008 at a Travel Board hearing at the above 
VARO; a transcript is of record.

This claim was previously before the Board in June 2008 and 
May 2009, at which time the Board remanded it for additional 
development.  As discussed below, the claim must again be 
remanded. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his March 2008 hearing, the Veteran submitted an 
authorization for records to be obtained from Dr. V, a 
private physician from whom he had received treatment.  In 
the June 2008 remand, the Board requested that the RO obtain 
treatment records from Dr. V, and the record does not 
indicate that the RO attempted to obtain them.  In May 2009, 
the Board again remanded the Veteran's claim in order to 
obtain the records from Dr. V.  In July 2009, the RO 
requested that the Veteran obtain names, addresses, and 
approximate dates of treatment of all health care providers, 
both VA and private, to include Dr. V.  The Board notes that 
the March 2008 authorization to obtain treatment records from 
Dr. V had since expired (after 180 days).  The Veteran did 
not respond, and his representative indicated in a December 
2009 statement that he did not do so because the prior 
authorization was already of record.  Therefore, the Veteran 
appears to have been unaware that the previous authorization 
had expired, and he should be requested again to provide a 
new authorization form to obtain the records from Dr. V.

VA is required to make reasonable efforts to obtain relevant 
records on behalf of claimants.  In addition, VA is permitted 
to refrain or discontinue providing assistance in obtaining 
evidence if a substantially complete application indicates 
that there is no reasonable possibility that any assistance 
provided would substantiate the claim.  Circumstances in 
which VA may refrain from providing assistance include, but 
are not limited to, the claimant's ineligibility for the 
benefit sought, claims that are inherently incredible or 
clearly lack merit, or an application requesting a benefit to 
which the claimant is not entitled as a matter of law.  
38 C.F.R. § 3.159(d) (2009).  It does not appear that the 
records from Dr. V fit within any of the exceptions under 
section 3.159(d).  The claimant indicated that Dr. V treated 
him for his left knee, and he submitted an appropriate 
release form.  As noted above, he appears from the record to 
have not known that the authorization had expired without VA 
requesting the records.  Thus, VA is required to assist him 
to seek those records. 

Therefore, the Board finds that an additional remand of this 
issue is necessary so that VA can attempt to obtain the 
relevant treatment records.

Accordingly, the case is REMANDED for the following action:

1.  With the authorization provided by the 
Veteran, the RO should attempt to obtain any 
additional evidence not of record which pertains 
to the claim for service connection for 
posttraumatic osteoarthritis of the left knee, 
to include from Dr. V.  The RO should also 
invite the Veteran to submit all pertinent 
evidence in his possession, and explain the type 
of evidence that is his ultimate responsibility 
to submit.  If the records from Dr. V cannot be 
obtained and there is no affirmative evidence 
that they do not exist, the RO should inform the 
Veteran of the records that could not be 
obtained, including what efforts were made to 
obtain them.

2.  Thereafter, the RO should adjudicate the 
Veteran's claim for an increased evaluation 
for posttraumatic osteoarthritis of the left 
knee.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

